        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

KIMBERLEY N. BRYANT,

              Plaintiff,                              CV-19-55-H-JTJ

       vs.
                                                    AMENDED ORDER
ANDREW SAUL, Commissioner of
Social Security,

              Defendant.


      Plaintiff Kimberley N. Bryant (“Bryant”) brought this action to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying her application for disability insurance

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 401−433. Doc. 1.

The Commissioner denied Bryant’s applications for social security disability beyond

September 30, 2018. Doc. 4 at 534. The Commissioner has filed the certified

Administrative Record. Doc. 4.

JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper because Bryant resides in Lewis & Clark County, Montana. 29 U.S.C. §

1391(e)(1); L.R. 1.2(c)(3).




                                         1
         Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 2 of 12



PROCEDURAL BACKGROUND

      On June 21, 2013, Bryant filed an application for disability insurance benefits.

A.R. 195. Bryant alleged that she had been unable to work since April 15, 2013.

A.R. 195. The Social Security Administration denied Bryant’s application initially

on September 6, 2013, and upon reconsideration on February 26, 2014. A.R. 80−88;

89−96.

      On March 19, 2014, Bryant filed a written request for a hearing. A.R. 104−05.

The Administrative Law Judge (“ALJ”) held a hearing on August 11, 2015. A.R.

27−79. On September 17, 2015, the ALJ issued a written decision finding Bryant

not disabled. A.R. 11−22. Bryant requested review of the decision on November

11, 2015. A.R. 7. The ALJ decision became final on March 10, 2017, when the

Appeals Council denied Bryant’s request for review. Bryant filed for review from

the District Court. United States Magistrate Judge Timothy J. Cavan reversed and

remanded Bryant’s case pursuant to 42 U.S.C. 405(g). The ALJ issued a new

decision on May 8, 2019, again finding Bryant not disabled. A.R. 527−45. Bryant

again sought review from the District Court on August 27, 2019. Doc. 1. Bryant

moves the Court for summary judgment on Bryant’s disability status pursuant to

Fed. R. Civ. P. 56(a). Doc. 11 at 14.

STANDARD OF REVIEW

      The Court conducts limited review.           The Court may set aside the


                                          2
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 3 of 12



Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427 F.3d

1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); Widmark v. Barnhart, 454 F.3d 1063, 1070

(9th Cir. 2006).

      The ALJ remains responsible for determining credibility, resolving conflicts

in medical testimony, and resolving ambiguities. Edlund v. Massanari, 253 F.3d

1152, 1156 (9th Cir. 2001). The Court must consider the record as a whole, weighing

both the evidence that supports and detracts from the ALJ’s conclusion. Green v.

Heckler, 803 F.2d 528, 530 (9th Cir. 1986). The Court may reject the findings not

supported by the record, but it may not substitute its findings for those of the

Commissioner. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).

BURDEN OF PROOF

      A claimant is disabled for purposed of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months;” and (2) the impairment or impairments are of such

severity that, considering the claimant’s age, education, and work experience, the


                                          3
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 4 of 12



claimant is not only unable to perform previous work but also cannot “engage in any

other kind of substantial gainful work which exists in the national economy.”

Schneider v. Comm’r of Soc. Sec. Admin., 223 F.3d 968, 974 (9th Cir. 2000)(citing

42 U.S.C. § 1382(a)(3)(A)-(B)).

      The Social Security Administration regulations provide a five-step sequential

evaluation process for determining whether a claimant is disabled. Bustamante v.

Massanari, 262 F.3d 949, 953 (9th Cir. 2001); 20 C.F.R. §§ 404.1520, 416.920. The

claimant bears the burden of proof for steps one through four, and the Commissioner

bears the burden of proof for step five. Id. The five steps of the inquiry are:

      1. Is the claimant presently working in a substantially gainful activity?
         If so, the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R.
         404.1520(b), 416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If
         not, the claimant is not disabled. See 20 C.F.R. 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 220, Appendix 1? If so,
         the claimant is disabled. If not, proceed to step four. See 20 C.F.R.
         §§ 20 C.F.R. 404.1520(d), 416.920(d).

      4. Is the claimant able to do any work that he or she has done in the
         past? If so, the claimant is not disabled. If not, proceed to step five.
         See20 C.F.R. 404.1520(e), 416.920(e).

      5. Is the claimant able to do any other work? If so, the claimant is not
         disabled. If not, the claimant is disabled. See 20 C.F.R. 404.1520(f),
         416.920(f).


                                          4
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 5 of 12



Id. at 954.

ANALYSIS.

A. ALJ’s disability determination.

      The ALJ followed the 5-step sequential evaluation process in evaluating

Bryant’s claim. At step one, the ALJ found that Bryant met the insured status

requirements of the Social Security Act through September 30, 2018. Doc. 4 at 534.

The ALJ further found that Bryant had not engaged in substantial gainful activity

from the onset of Bryant’s impairment on April 15, 2013, through her last date

insured of September 30, 2018. Id.

      At step two, the ALJ found that through the date last insured, Bryant has the

following severe impairments: ankylosing spondylitis; obesity; osteoarthritis knees;

minimal degenerative arthritis hips; and, trochanteric bursitis.     Id.   The ALJ

concluded that these impairments significantly limit Bryant’s ability to perform

basic work activities. The ALJ also indicated that the record demonstrates that

Bryant had been diagnosed with the following medically determinable impairments:

hypertension, cholecystitis; diarrhea; depression; and, anxiety. Id. at 535. The ALJ

concluded that these impairments did not constitute severe impairments and did not

significantly limit Bryant’s ability to perform basic work activities. At step three,

the ALJ found that, through the date last insured, Bryant did not have an impairment

or combination of impairments that met or medically equaled the severity of one of


                                         5
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 6 of 12



the listed impairments in 20 C.F.R. 404.1520(d). Id. at 537.

      At step four, the ALJ found that Bryant possessed the residual functional

capacity to perform the following light work:

      She can lift, carry, push and pull ten pounds frequently and twenty
      pounds occasionally. She can stand and walk about three hours in an
      eight-hour workday, sit about six hours in an eight-hour workday,
      occasionally climb ramps and stairs, balance, stoop, and crouch. She
      cannot climb ladders, ropes, or scaffolds, kneel, or crawl. She needs to
      avoid concentrated exposure to extreme cold, vibration and hazards,
      including wet, slippery, uneven surfaces, unprotected heights, and
      dangerous machinery. She can understand, remember, and carry out
      simple, detailed, and complex tasks and maintain attention,
      concentration, persistence, and pace for such tasks for eight-hour
      workdays and forty-hour workweeks. She can tolerate interaction with
      supervisors, coworkers, and the public and can tolerate usual work
      situations and changes in routine work settings. All the limitations are
      to be considered sustained work activities in an ordinary work setting
      on a regular and continuing basis, unless otherwise specified.

Id. at 537−38. Based on this residual functional capacity, the ALJ found that Bryant

could not perform any past relevant work. Id.

      At step five, the ALJ concluded that Bryant remained capable of making a

successful adjustment to other work that existed in numbers in the national economy

considering Bryant’s age, education, work experience, and residual functional

capacity. Id. at 542. Thus, the ALJ concluded that Bryant was not disabled and

entitled to Social Security disability benefits from April 15, 2013, through

September 30, 2018. Id. at 543.




                                         6
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 7 of 12



B. Bryant’s Objections to the ALJ’s disability Determination.

      Bryant argues that the ALJ erred in the following ways: (1) improperly

discounting the findings, diagnoses, and objective test results from Bryant’s treating

physician; (2) improperly discounting Bryant’s testimony related to her condition

and impairment; and, (3) failing to incorporate all of Bryant’s impairment into the

vocational consultant’s hypothetical question. Doc. 11.

C. Commissioner’s Position.

      The Commissioner asserts that the Court should affirm the ALJ’s decision

because substantial evidence supports the ALJ considerations of the treating

physician, Bryant’s subjective complaints about her conditions. Doc. 12. The

Commissioner also asserts that the RFC hypothetical question included all of

Bryant’s limitations that were supported by the record. Id.

DISCUSSION.

For the reasons set forth below, the Court reverses and remands for an award of

benefits.

A. Weight given to opinions of Bryant’s treating physician.

      The ALJ decided to afford “minimal weight” to Bryant’s treating physician,

Dr. Severa’s, because the medical records indicate that the claimant had normal

upper and lower extremity strength and was usually in no acute distress. Id.

Generally, the opinions of treating physicians remain entitled to the greatest weight


                                          7
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 8 of 12



and should be adopted. Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995). An ALJ

should afford a treating physician’s opinion great deference because the treating

physician “is employed to cure and has a greater opportunity to know and observe

the patient as an individual.” Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987).

An ALJ should reject a treating physician’s opinion only under limited

circumstances. Lester, 81 F.3d 830. Those circumstances include when the ALJ

can point to specific and legitimate reasons that prove sufficient to discredit the

treating physician. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). These

reasons must be supported by substantial evidence in the record. Id.

      In this case, Bryant’s treating physician, Dr. Severa, diagnosed Bryant with

chronic ankylosing spondylitis, manifesting as chronic lower back pain and fatigue.

Dr. Severa also diagnosed the following impairments: (1) obesity, (2) ankylosing

spondylitis, (3) osteoarthritis knees, (4) minimal degenerative arthritis hips; and, (5)

trochanteric bursitis. Id. at 529. Doc. 11 at 5. Dr. Severa concluded that Bryant

could sit only for 15 minutes, stand for 15 minutes and sit, stand, and walk, for less

than 2 hours in an 8-hour day. Dr. Severa also concluded that Bryant would need to

shift positions every 15 minutes and walk for 3 minutes. Id. Limitations would

include lifting less than 10 pounds and reaching overhead less than 30 percent of the

time. Doc. 4 at 523-26. Bryant would be off task at least 25% of the time and would


                                           8
        Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 9 of 12



miss at least 4 days per month. Id.

      The ALJ afforded Dr. Severa’s opinion minimal weight. Doc. 4 at 540. In

part, the ALJ relied on changes between Dr. Severa’s opinion in 2014 and Dr.

Severa’s opinion in 2016. The ALJ also relied on her own observations of Bryant

and the contradicting opinion of a non-treating consulting physician. Id. at 540−41.

These reasons prove insufficient to disregard Dr. Severa’s medical opinion. See

Lester, 81 F.3d at 831; Morgan, 169 F.3d at 600.

      The ALJ hypothesizes that Dr. Severa likely changed his opinion in 2016

because Bryant attempted to convince him to change the determination that he

initially had made in 2014. Doc. 4 at 541. This conclusion looks substantial support

in the record and completely ignores the possible explanation that Bryant’s condition

deteriorated in the two years between the evaluations. Dr. Severa informed Bryant

that if she disagreed with any of his evaluations, she always remained free to seek

out a second opinion. Id. Given Bryant’s condition and impairments, a conclusion

that Dr. Severa was unduly pressured and influenced by a patient constitutes

speculation formed without substantial evidence in the record.

      A non-treating physician’s opinion cannot constitute, by itself, substantial

evidence that justifies the rejection of a treating physician’s opinion. Saelee v.

Chater, 94 F.3d 520, 522 (9th Cir. 1996). These opinions are based on a review of

the available medical records and a “comprehensive understanding of agency rules


                                         9
       Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 10 of 12



and regulations.” Doc. 4 at 541. The ALJ found such examinations by the

consulting physician to be “highly persuasive and afford[ed] them significant

weight.” Id. This analysis proves erroneous. A treating physician’s opinion

warrants greater deference than the opinion of a non-treating physician that has not

treated the patient but instead had read the available medical records. Morgan, 812

F.2d at 1230. Dr. Severa should be afforded more weight than the opinions of the

consulting physician. See Lester, 81 F.3d at 831; Morgan, 169 F.3d at 600.

B. ALJ’s Assessment of Bryant’s Subjective Complaints.

      Bryant alleges that she is unable to work due to ankylosing spondylitis,

osteoarthritic, and chronic pain, among other impairments. Doc. 4 at 538. The ALJ

identifies the full extent of Bryant’s difficulties with constant pain. Bryant testified

that reaching over her head exacerbates her back pain. Lifting and carrying objects

puts pressure on her knees, hips, and back. She can lift only 10 pounds. After

walking ten minutes, Bryant’s knees and hips begin to hurt. Bryant remains unable

to bend her knees, to the point where exiting her house proves difficult because she

must descend two stairs. Bryant experiences back pain bending over or standing for

too long. Excessive walking causes prolonged swelling. Id. Bryant claims this

swelling often takes weeks to subside. Id

      The ALJ determined, after careful consideration of the evidence, that Bryant’s

medically determinable impairments could reasonably be expected to cause the


                                          10
       Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 11 of 12



alleged symptoms. The ALJ nonetheless afforded Bryant’s testimony little weight,

relying on select portions of the record and observations of Bryant during hearings

in this matter. Id. An ALJ cannot discredit a claimant’s testimony by pointing to

select portions of the record to support the ALJ’s own conclusions. Brown-Hunter

v. Colvin, 806 F.3d at 489.

      Bryant’s symptoms are supported by Dr. Severa’s testimony and Bryant’s

medical records. The medical records indicate that Bryant requires a double knee

replacement. Dr. Severa’s examination confirmed edema in both legs. Dr. Severa

diagnosed Bryant with ankylosing spondylitis, bilateral knee pain, chronic pain,

edema both legs, fatigue, low back pain, osteoarthritis and severe obesity. Dr.

Severa’s diagnoses remained consistent for many years, including, among other

examinations, examinations in October 2015, January 2016, July 2016, April 2017,

February 2018. Doc. 11 at 10−14.

      Dr. Severa noted muscle spasm, muscle weakness, abnormal gait, impaired

sleep, and weight change as objective corroboration of Bryant’s symptoms. Id. at 5.

The ALJ notes that Bryant experiences the following severe impairments: obesity,

ankylosing spondylitis, osteoarthritis knees, minimal degenerative arthritis hips, and

trochanteric bursitis. Doc. 4 at 534. The dispute between the parties centers around

the severity of these impairments and what limitations these impairments create.

The ALJ awarded, as indicated above, little to minimal weight to Bryant’s testimony


                                         11
       Case 6:19-cv-00055-JTJ Document 18 Filed 04/06/21 Page 12 of 12



and the opinion of Dr. Severa. This approval proves erroneous.

      The opinions of Dr. Severa and testimony of Bryant, when given their proper

weight, make it clear that Bryant was disabled from April 15, 2013.

      Accordingly, IT IS ORDERED:

      1.    Bryant’s Motion for Summary Judgment (Doc. 11) is GRANTED.

      2.    The Commissioner’s final decision denying Plaintiff Bryant’s claims

            for disability insurance benefits is REVERSED and REMANDED for

            an immediate award of benefits beginning April 15, 2013.

      3.    Bryant’s Motion to Alter Judgment (Doc. 16) is GRANTED.

      4.    The Clerk of Court shall enter an Amended Judgment.

      DATED this 6th day of April, 2021.




                                        12
